El Juez Asociado Se. del Toro,
emitió la opinión del tribunal.
' De la larga y confusa solicitud de certiorari presentada en este caso, puede deducirse lo siguiente:
En la Corte de Distrito de Aguadilla se siguió un pleito por Joaqiún Oronoz v. Susano Montalvo, sobre injunction para recobrar la posesión material de propiedad inmueble. El pleito se decidió en favor del demandante y la sentencia dictada quedó firme. En la ejecución de la sentencia, según el demandante, se requirió al demandado para que dejara a la libre disposición del demandante la finca en cuestión y el demandado Susano Montalvo manifestó que no estaba dis-puesto a desocuparla porque una parte era de su propiedad, *536y la otra del Ledo. Víctor P. Martínez. Puesto tal hecho en conocimiento de la corte, ésta ordenó que se citara a los dichos Montalvo y Martínez para que mostraran cansas por las cuales no debían ser castigados por desacato. El 11 de mayo de 1914 comparecieron Montalvo y Martínez y el abogado del demandante en el pleito de injunction. Se practicaron pruebas y la corte, el 15 de mayo de 1914, absolvió a Martí-nez y declaró culpable a Montalvo condenándolo a pagar $90 de multa o en su defecto a sufrir 30 días de cárcel.
■Habiendo en consideración lo expuesto ¿puede concluirse que sea éste un caso revisable por medio de un auto de cer-tiorari f Veámoslo.
La jurisdicción de la Corte de Distrito de Aguadilla para investigar y castigar el desacato que pueda haberse come-tido, es indiscutible. Los procedimientos que se han seguido, según constan de la misma solicitud, no son erróneos. Se puso en conocimiento de la corte el hecho ocurrido. Se tra-taba de una orden expedida para ejecutar una sentencia firme y de una desobediencia de esa orden. Se dió a los acusados oportunidad para mostrar razones por virtud de las cuales no debía castigárseles por desacato. Se celebró en efecto una comparecencia y se presentaron pruebas por los mismos acu-sados. La corte apreció los hechos y la ley y dictó su senten-cia absolviendo a uno de los acusados y condenando a otro y la pena que impuso está dentro del límite autorizado por el estatuto. No existiendo, pues, falta de jurisdicción, ni habiéndose cometido error alguno de procedimiento, la pre-gunta formulada debe responderse en la negativa.
Los errores apuntados y argumentos hechos por el peti-cionario en su solicitud son algunos extraños a la verdadera cuestión debatida y 'otros impropios de un recurso extraor-dinario de certiorari. Sólo nos toca investigar en casos de ésta naturaleza si la corte inferior actuó con jurisdicción y si siguió el debido' procedimiento de ley. La apreciación de las pruebas y de las demás' circunstancias del caso, corres-*537ponde por regla general a la corte sentenciadora. Debe deses-timarse la solicitad.

Desestimada la solicitud y denegada la expe-dición del mandamiento.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.